PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/250,203
Filing Date: 17 Jan 2019
Appellant(s): COMSTOCK, David



__________________
Stephanie Tinsley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 23, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 10, 2020 from which the appeal is taken is being maintained by the examiner. 

The following ground(s) of rejection are applicable to the appealed claims.
The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0194989 (hereinafter “Centonza”), in view of U.S. Publication No. 2015/0312769 (hereinafter “Shindo”);
The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Centonza, in view of U.S. Publication No. 2012/0263096 (hereinafter “Masini”).

(2) Response to Arguments
The Appellant argues the prior art of record fails to teach or suggest the following limitation: “to control the first cell so that the first cell replaces at least part of a coverage of a second cell in response to modification of the coverage of the second cell” (Brief, p. 10). The Examiner respectfully disagrees. 
First, the Examiner directs attention to figure 4 of Centonza. The “modification of the coverage of the second cell,” as claimed, is demonstrated by the gradual reduction in coverage area of the capacity-boost cell 38. This results in basic-coverage cell 34 replacing the previous coverage (i.e. “the first cell replaces at least part of a coverage of a second cell”). To this point, the Appellant argues Centonza does not actually replace the coverage previously provided by capacity-boost cell 38 because “Centonza continues to operate in the same coverage area and providing the same layer of basic-
The Examiner has carefully considered this point, but respectfully disagrees with this reasoning. This is because a change in coverage occurs when a UE goes from utilizing service coverage provided by one base station, to utilizing service coverage provided by another base station. Centonza at paragraph [0044] reads:
The exchanged "control information" in one or more embodiments includes a value that indicates the handover trigger change and/or the transmission power change. In an example case, such an approach to exchanging control or status information allows the first base station 32 to repeatedly send a handover trigger parameter value (e.g., an individual offset value that UEs add to or subtract from measured cell signal quality) or a cell transmission power value to the second base station 36. It will be understood that changing the handover trigger parameter value and/or changing the cell transmission power value effectively changes the cell coverage area of the capacity-boost cell 38, either by changing the actual cell boundaries or by changing the apparent signal quality of the capacity-boost cell 38, as seen by UEs operating in or around the capacity-boost cell 38. In either case, the cell coverage area of the capacity-boost cell 38 is changed gradually, based on gradually changing the cell transmission power value or the handover trigger parameter value used by the second base station 36 for the capacity-boost cell 38. Such gradual changes avoid abrupt control changes that could be disruptive to service in or around the capacity-boost cell 38.

As is described, “gradual changes avoid abrupt control changes that could be disruptive to service.” That is, the gradual reduction in coverage of base station 36 allows the gradual replacement of service by base station 32. This makes sense considering the boost-cell 36 is called upon when the load of cell 34 overfills (note Centonza at [0013]). A UE’s coverage is replaced when the boost-cell retracts because the macro BS is now able to fully account for the diminished load (note, e.g., figure 5; in the last step the UE is handed over from the boost eNB to the basic coverage eNB). Therefore, the said limitation is taught by Centonza.
Second, as was noted in the July 10, 2020 Office action (page 2), Shindo teaches a system that overlaps many of the teachings of Centonza. This includes certain base stations entering into an energy 1. For instance, paragraph [0017] reads in part: 
“…several communication stations can be configured to deactivate several energy saving service areas and a compensation communication station can be configured to expand the compensation service area to cover the ES geographical service areas…”


This is precisely the functionality described/shown in Shindo. Therefore, the said limitation is also taught by Shindo. The Examiner maintains it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Shindo, such as this energy savings functionality involving compensation cells, within the system of Centonza, in order to conserve resources, and notes the Appellant does not argue otherwise.

	The Appellant also argues the prior art of record fails to teach or suggest the following limitation: “a transmitter configured to transmit an eNB configuration message, which indicates that the first cell replaces the at least part of the coverage of the second cell” (Brief, p. 11). The Examiner respectfully disagrees.
	It is important to note that the full limitation reads “a transmitter configured to transmit an eNB configuration message, which indicates that the first cell replaces the at least part of the coverage 2 were introduced because the primary reference Centonza does not explicitly state transmission of the eNB configuration message “to another base station not managing the second cell.” The Appellant does not argue the propriety of the rejection(s) concerning the incorporation of either Shindo or Masini with respect to messaging to “another base station.” 
The Examiner maintains that each of Centonza and Shindo separately teach the disputed limitation of transmitting an eNB configuration message “which indicates that the first cell replaces the at least part of the coverage of the second cell.” 
First, with respect to Centonza, the Appellant acknowledges the exchange of status and control information between the base stations, but emphasizes that nothing in this messaging “actually indicates” the said coverage replacement (Brief, pp. 11-12). The Appellant also acknowledges, and the Examiner agrees, the terms in the claim are based on the plain and ordinary language of the claim (Brief, p. 11). Accordingly, the plain and ordinary meaning of the term “indicate” is as follows: “to point out or point to; to be a sign, symptom or index of; to demonstrate or suggest the necessity or advisability of.”3 The main purpose of the status and control information signaled between base stations in Centonza is to enable gradual changes in the cell coverage area (note, e.g., [0036]). The change and/or handover in coverage between the base stations is clearly a replacement of coverage, as noted above. As such, the messaging that initiates, and/or iteratively follows (i.e. due to the gradual changing), therefore “indicates” this change. For instance, when the eNB sends an initial Energy Savings indication and/or Power Adjustment indication (or subsequent iterative indication) (note figure 5), this is a “suggestion,” at the very least, of coverage replacement. This is because the message 
Second, with respect to Shindo, the Appellant submits that “the ENB CONFIG UPDATE message of Shindo is sent by an Energy Saving cell… [and] notably absent… is any explicit or inherent teaching or suggestion of a Compensation Cell transmitting an ENB CONFIG UPDATE message” (Brief, p. 13). However, at the very least, Shindo teaches different Compensating cells (i.e. “the first cell” and “[another cell corresponding] to another base station not managing the second cell” as claimed) indicating to each other their respective replacement of coverage corresponding to an Energy Saving cell (i.e. “the second cell” as claimed). For example, paragraph [0068] reads in part: “Compensation Cells #B and #C notify each other that “ReadyToDeactivation” has been received from ES Cell #A.” This operation teaches transmitting a message that indicates coverage replacement by the compensating cell. Therefore, the said limitation is also taught by Shindo.
Third, as noted above, the reference Masini was alternatively provided in order to demonstrate messaging between base stations before the effective filing date of the application. More specifically, Masini teaches that it was well known to include “all details” in messages on the X2 interface on behalf of neighboring base stations. For example, paragraph [0131] reads in part: “base station 12 then compiles an X2AP X2 Setup Request or X2AP eNB configuration update message to the relay node 10 on behalf of the neighboring radio base station, including all details about the neighboring radio base station.” As such, the Examiner maintains that it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include functionality in any of the base stations described in Centonza and/or Shindo, permitting the dissemination of respective configuration information to neighboring base stations. This is an important point because, as noted above, Centonza and/or Shindo teach base stations maintaining information indicative of coverage replacement (e.g. energy-saving state, power, handover parameters, etc.). The Examiner notes the Appellant does not address Masini whatsoever.
The Appellant’s arguments with respect to claim 2 (Brief, pp. 13-16) and claim 3 (Brief, pp. 17-20) are substantively the same as the arguments for claim 1. Therefore, the Examiner maintains the same rationale(s) for rejection set forth above for these claims, respectively.

	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        
Conferees:

/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        
/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that these explanations set forth in the Appellant’s specification with respect to particular embodiments are not imported into the otherwise broader claim language. MPEP 2111.01 (II).
        2 Two alternative secondary references Shindo and Masini have been applied in an effort to promote compact prosecution, as well as to account for the extensive breadth of the claim. For instance, while Shindo more directly reflects the disclosed invention with respect to energy savings and compensation, Masini demonstrates that it was known in the art before the effective filing date to communicate eNB configuration update messages to relay and/or neighbor base stations (note, e.g. [0131]).
        3 This is the Merriam-Webster definition of the term “indicate.”